Citation Nr: 0429132	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected lumbosacral strain.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
above claims.

The case was previously before the Board in April 2004, when 
it was remanded to schedule the veteran for a hearing before 
the Board.  In August 2004, the veteran testified at a video-
conference hearing over which the undersigned Veterans Law 
Judge presided, a transcript of which has been associated 
with his claims folder.  During the hearing, he withdrew his 
appeal as to the issue of entitlement to a compensable 
disability rating for service-connected testicular injury 
with sterility and status post left varicocelectomy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During his August 2004 video-conference hearing, the veteran 
indicated that he had been receiving treatment from Dr. 
Landron for his service-connected lumbosacral strain.  Review 
of the record reveals that treatment records from this 
medical service provider have not been associated with the 
veteran's claims folder.  On remand, such treatment records 
should be obtained.

The veteran underwent a VA examination of his service-
connected lumbosacral strain in January 2002.  During his 
video-conference hearing, he indicated that the symptoms 
associated with this disability had increased in severity 
since that time.  As such, the Board finds that contemporary 
and thorough examination would be of assistance in assessing 
the extent of the veteran's current low back disability.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Additionally, in October 2002 the veteran submitted a 
statement from John C. Porter, M.D. to the Board.  He has not 
waived RO consideration of this document, and remand is 
warranted for the issuance of a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2004).

During the pendency of the veteran's appeal, the criteria for 
evaluating disorders of the spine were amended on September 
23, 2002, and again on September 26, 2003.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  Another final rule added two notes to the 
criteria for rating intervertebral disc syndrome under 38 CFR 
4.71a.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The RO has 
not had the opportunity to consider whether the new criteria 
should be applied in this case, and this should be 
accomplished on remand.

Additionally, during his video-conference hearing, the 
veteran reported that he had been awarded Social Security 
Administration disability benefits.  The claims folder does 
not contain a copy of any Social Security Administration 
decision or any exhibits considered in arriving in that 
decision.  The RO should obtain the administrative decision 
pertaining to the veteran's claim and any underlying medical 
records from the Social Security Administration used in 
making such determination.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).

Finally, VA has a duty to notify the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  A VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  As the 
case must be remanded for the foregoing reasons, the veteran 
should be provided an appropriate notice letter.

Accordingly, this claim is REMANDED for the following action:

1.  Notify the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for service connection and an 
increased rating; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to the claims.  A copy of this 
notification must be associated with the 
claims folder.

2.  Make arrangements to obtain copies of the 
veteran's treatment records associated with 
his service-connected lumbosacral strain from 
Dr. Landron.

3.  Contact the Social Security 
Administration and request that it 
provide documentation of veteran's award 
of Social Security Administration 
disability benefits and copies of all 
medical records relied upon in 
association with the award.

4.  After associating with the claims 
folder all available records received 
pursuant to the above development, schedule 
the veteran for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner, and the 
examiner should indicate in the report that 
the claims folder was reviewed.  Any 
indicated tests, including x-rays, should 
be accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to the 
veteran's service-connected lumbosacral 
strain.  The examiner should note the range 
of motion for the low back.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the low back is used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner should also state whether 
there is any characteristic pain on motion; 
muscle spasm; guarding; localized 
tenderness; abnormal gait; abnormal spinal 
contour; loss of lateral spine motion; 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

5.  Review the claims folder and ensure 
that the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

6.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained since 
the issuance of the April 2002 statement of 
the case.  The RO should document its 
consideration of the September 2002, 
September 2003 and June 2004 regulatory 
revisions for rating the spine.  If the 
decisions with respect to the claims remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




